It appears that a few days before the conclusion of the trial, a photographer representing "The Sentinel" a newspaper published in South Norwalk, obtained a photograph of the members of the jury as they were going to or from luncheon and told them that it would appear in Friday's issue. As a result, when the Court adjourned on Friday, some members of the jury requested two others, who passed through Norwalk, to bring back some issues of the paper when they returned on Monday, which was done. While this was, no doubt, an injudicious act on their part, I do not think that any damage was done that should result in setting aside the verdict. In the first place, the papers were obviously obtained to gratify the jurors' vanity to see themselves in print, which could well have been suppressed until after the verdict was rendered. In the next place, it is doubtful how many, if any, looked at themselves. Next, in my opinion, there is no evidence to show that any of the jurors read anything in the paper relating to the trial. and lastly, there is nothing in the paper prejudicial to the accused.
The other grounds of the motion do not require discussion.
   Both motions are therefore denied.